Mr. Justice Sterrett
delivered the opinion of the court,
The contention of the relator in the court below was that' the professorship, of which he was formerly the incumbent, is a corporate office, and that he was unjustly deprived of the rights and emoluments thereof by the illegal action of the trustees iu declaring the chair vacant and afterwards electing the plaintiff in error to fill the same. The act of June 14th 1836, by which alone jurisdiction in quo warranto is given to the court of common pleas, provides, inter alia, that the writ may be issued, “ In case any question shall arise concerning the exercise of any office in any corporation created by authority of law and having the chief place of business within the respective county Purdon,. 1206, pi. 2. This clause of, the act is the only warrant the court had for entertaining the relator’s application; and it confers no jurisdiction, except in questions concerning the exercise of strictly, corporate offices. It is only in such cases that the court can inquire by what authority the incumbent claims the office, and determine whether he usurps any right, privilege or prerogative granted by the Commonwealth. No authority is given to issue the writ against a mere servant, employé or agent of the corporation. It. was therefore incumbent ou the relator to show that the professorship of mathematics and natural philosophy in “ The University at Lewisburg ” is a corporate office, and that he was unjustly and illegally removed therefrom, and the defendant installed therein without authority. If the professorship in question is not a corporate office, within the meaning of the clause of the act above quoted, the relator had no standing, in court, and the motion to quash should have been allowed. This is the vital question in the case, and if decided in favor of the plaintiff in error it will be unnecessary to consider the remaining questions.
An examination of the charter has led us to the conclusion tliat the professorships created by the trustees for the purpose of accomplishing the objects ■ contemplated by the act of incorporation, are not in any proper sense of the term corporate offices, and that the incumbents are merely agents or employés of the coi'poration, whose services, if not regulated by contract with the board of trustees, may be dispensed with whenever the interests of the institution, in their judgment, demand it.
The charter provides that the university shall be under the government and supervision of trustees and curators. The trustees named in the act and their successors are made a body politic and corporate, with perpetual succession and all the incidents of a corporation, by the name, style and title of “ The Trustees of the University at Lewisburg,” by which name they *402and their successors are declared capable of holding real and personal property, receiving the rents, income, &c., and of doing and transacting all the business of the university, not otherwise provided for by the act, “ and particularly of making and enacting ordinances and by-laws for the government and instruction of the university, ... of electing or appointing the president, professors, tutors and other teachers of said university; of agreeing with them for their salaries and stipends; of removing them for misconduct, breaches of the ordinances of the institution or other sufficient cause; of appointing a chairman, secretary, treasurer and other officers necessary for managing the concerns of the corporation,” &c.
The curators, named in the act, and “ their successors in perpetual succession” are to be forever known by the title of “the curators of the University at Lewisburg.” Their defined duties do not in any manner conflict with the power and authority vested in the trustees.
The authority conferred, in the first section of the fourth article, on the president, professors, tutors and other teachers, who, for the time being, compose the faculty of the university, or on the president and professors in conjunction with the curators, does not make the professors corporate officers. That section of the act merely defines, in certain particulars, the powers and duties of those who, for the time being, may happen to be incumbents of the professorships which may be established by the trustees. The number and character of the professorships to be created under the charter is left solely to the discretion of the trustees. They are authorized to appoint a president, together with such and so many professors, tutors and teachers as in their judgment will best promote the educational interests of the university; and when professorships are established and certain branches of instruction assigned to each, they are not necessarily permanent. They may be modified or even abolished and others created, whenever in the opinion of the trustees it becomes expedient. The mere creation of a professorship does not endow it-with a fixed term of existence or give its incumbent a term either for life or good behavior. Corporate offices are such only as are expressly required by the charter. The professorship in question is manifestly not one of that cháracter. In Union County v. James, the present relator, 9 Harris 525, the controlling question was substantially the same as in the present case. The county authorities claimed that the defendant, in that case, as the holder of an office, was liable to a tax of two per cent, on the amount of his salary as professor in the university. On the other hand, he contended that, if liable at all, it should be only one per cent., the tax imposed on pro*403fessions and occupations under tbe act of April 29th 1844; and it was held by this court that he was not “ properly an officer of the corporation, but a person in its employment, and his salary ought to be taxed only one per cent, as for an occupation or profession.” This accords with what appears to be the correct construction of the charter, and it therefore follows that the relator had no standing in court.
Judgment reversed, and it is ordered that the writ of x quo warranto issued by the court below be quashed.